Chief Justice EISMANN,
specially concurring.
I concur in the majority opinion with this proviso. Idaho Code § 67-5279 governs judicial review by the district court. Subsection (3) limits the scope of review and the relief that can be granted. That subsection provides that the court shall affirm the agency action unless the party seeking judicial review establishes at least one of the five types of errors listed.
Subsection (4) provides that the agency action “shall be affirmed unless substantial rights of the appellants have been prejudiced.” Because the statute governs judicial review by the district court, lack of prejudice is an issue that must be raised in the district court.
In Kirk-Hughes Development, LLC v. Kootenai County Board of Commissioners, 149 Idaho 555, 237 P.3d 652 (2010), and in the instant ease, the issue was raised in the district court, and the court found that the appellant’s substantial rights had not been prejudiced. We affirmed the district court’s dismissal of the petition for judicial review in Kirk-Hughes because the appellant did not address on appeal to this Court the district court’s finding of no prejudice, and we affirm the district court’s dismissal here because the appellant did not show that the district court erred in finding no prejudice. I do not understand the majority opinion to hold that *235this Court would decide an appeal based upon the appellant’s failure to show prejudice to substantial rights unless that issue had been raised in the district court.